UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21455 Claymore Dividend & Income Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:October 31 Date of reporting period:October 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.guggenheimfunds.com/dcs your path to the LATEST, most up-to-date INFORMATION about the Claymore Dividend & Income Fund The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/dcs, you will find: ● Daily, weekly and monthly data on share prices, net asset values, distributions and more ● Monthly portfolio overviews and performance analyses ● Announcements, press releases and special notices ● Fund and adviser contact information We are constantly updating and expanding shareholder information services on the Fund’s website in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. 2 l Annual Report l October 31, 2010 DCS l Claymore Dividend & Income Fund Dear Shareholder | We thank you for your investment in the Claymore Dividend & Income Fund (the “Fund”). This report covers the Fund’s performance for the fiscal year ended October 31, 2010. The Fund’s primary investment objective is to provide a high level of current income, with a secondary objective of capital appreciation. Equities are selected for the portfolio using a highly disciplined approach to identifying stocks of companies with substantial free cash flow relative to their market capitalization, with an emphasis on companies that pay a significant portion of free cash flow back to shareholders in the form of dividends. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the 12-month period ended October 31, 2010, the Fund generated a total return based on market price of 8.45% and a return of 18.01% based on NAV.As of October 31, 2010, the Fund’s market price of $14.86 represented a discount of 12.17% to NAV of $16.92.As of October 31, 2009, the Fund’s market price of $14.25 represented a discount of 4.10% to NAV of $14.86.The benchmark for the Fund was determined to be a blended benchmark consisting of 80% Russell 1000Value Index and 20% the Barclays Capital Aggregate Index.The return for this blended benchmark for the one-year ended October 31, 2010 was 14.46%. Guggenheim Funds Investment Advisors, LLC (“Guggenheim Funds”), formerly known as Claymore Advisors, LLC (“Claymore”), serves as the Adviser to the Fund.The name change, effective September 24, 2010, marks the next phase of business integration following the acquisition of Claymore by Guggenheim Partners, LLC, (“Guggenheim Partners”) announced on October 15, 2009. Guggenheim Funds Distributors, Inc., an affiliate of Guggenheim Funds, offers an extensive product line of closed-end funds (CEFs), exchange-traded funds (ETFs) and unit investment trusts (UITs). Guggenheim Partners is a global diversified financial services firm with more than $100 billion in assets under supervision. The Fund’s investment sub-adviser, Manning & Napier Advisors, Inc. (“Manning & Napier”), is responsible for day-to-day management of the Fund’s investments. Founded in 1970, Manning & Napier is an employee-owned firm that manages more than $35 billion in client assets as of September 30, 2010. The Fund paid quarterly dividends of $0.10 per common share in November 2009, February 2010, May 2010 and August 2010. In addition, the Fund paid a supplemental distribution of $0.161 per common share on December 29, 2009, to shareholders of record as of December 23, 2009.This supplemental distribution, which was made from ordinary income, was made in order to allow the Fund to meet its distribution requirements and avoid excise taxes for 2009. On October 1, 2010, the Fund announced that it is increasing its quarterly dividend by 25% to $0.125 per common share, effective with its November 2010 dividend. The Fund from time to time may purchase shares of its common stock in open market or private transactions.The Fund’s Board of Trustees has authorized the share repurchase program in the belief that share repurchases may at times represent an opportunistic investment option for the Fund. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 30 of the Fund’s annual report.When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the quarterly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an Internal Revenue Service (“IRS”) limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the potential benefits of compounding returns over time. Annual Report l October 31, 2010 l 3 DCS l Claymore Dividend & Income Fund l Dear Shareholder continued To learn more about the Fund’s performance and investment strategy, we encourage you to read the Questions & Answers section of the report, which begins on page 5.You will find information about Manning & Napier’s investment philosophy and discipline, its views on the market environment and how it structured the Fund’s portfolio based on its views. We appreciate your investment and look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/dcs. Sincerely, Kevin M. Robinson Chief Executive Officer Claymore Dividend & Income Fund November 30, 2010 4 l Annual Report l October 31, 2010 DCS l Claymore Dividend & Income Fund Questions & Answers | Claymore Dividend & Income Fund (the “Fund”) is managed by a team of seasoned professionals at Manning & Napier Advisors, Inc. (“Manning & Napier”).This investment team includes Jeffrey S. Coons, PHD, CFA, Co-Director of Research; Jack Bauer, Managing Director of Fixed Income; Christopher Petrosino, CFA, Senior Analyst, Quantitative Strategies Group; and, Keith Harwood, Senior Fixed Income Analyst. In the following discussion, members of the team provide insight into the Fund’s strategies and results during the 12-month period ended October 31, 2010. 1. Please describe the Fund’s objective and management strategies. The Fund’s investment objective is to provide a high level of current income, with a secondary objective of capital appreciation. Under normal market conditions, the Fund will invest at least 80% of its total assets in dividend-paying or other income-producing securities, and at least 65% of the Fund’s total assets will consist of investments in dividend-paying common and preferred stocks.The Fund’s investments are focused on securities considered by Manning & Napier to be undervalued or inexpensive relative to other investments. The Fund may invest up to 40% of its total assets, with the percentage measured at the time of the investment, in U.S. dollar-denominated securities of foreign issuers.There is no minimum credit rating for preferred stocks and debt securities in which the Fund may invest, although the Fund will not invest more than 10% of its total assets in non-convertible fixed-income securities of below investment-grade quality. In addition, the Fund may purchase and sell certain derivative instruments, including, but not limited to, options, futures contracts and options on futures contracts, for various portfolio management purposes including to seek income or capital appreciation, facilitate portfolio management and help reduce risk. Manning & Napier’s process is opportunistic and is characterized by the shift of investment dollars toward areas of the market that are generally believed by Manning & Napier to be undervalued and away from areas that are overvalued. In order to be truly opportunistic, it is important to take a global view of investment opportunities, since roughly 60% of potential investment opportunities are located outside the U.S. Equities are selected for the portfolio using a highly disciplined approach to identifying companies with substantial free cash flow relative to their market capitalization. Manning & Napier emphasizes companies that pay a substantial portion of their free cash flow back to shareholders in the form of dividends, unlocking shareholder value.This means that the equity portion of the Fund’s portfolio should generally have a higher dividend yield than the overall stock market.Also important is that a company under consideration has a low estimated risk of bankruptcy, in other words, a financially sound balance sheet. Free cash flow yield is the amount of free cash flow per share divided by the market price of stock.When a company’s stock price is low relative to free cash flow, the free cash flow yield is high. If a stock’s price appreciates sharply without a major increase in free cash flow, thus causing the free cash flow yield to go lower than is considered desirable by Manning & Napier, that company would be screened out of the portfolio upon a rebal-ance.This discipline has a tendency to move the portfolio into more undervalued sectors of the market and away from higher risk sectors where the free cash flow yield is considered too low. It is a process that continuously moves the portfolio toward companies that are very solid, that are paying dividends, and where the stock price has not appreciated dramatically relative to free cash flow. Historically, this strategy tends to produce a portfolio that holds up well in down markets and participates nicely in up markets, providing good balance in a wide variety of market conditions. However, when a market moves sharply upward, this strategy will typically underperform more momentum-driven indices such as the Standard & Poor’s 500 Index (the “S&P 500”). Historical data indicates that this approach has provided attractive returns over a full market cycle; however, past performance is no guarantee of future results and there is no guarantee that the perceived fair value of any security will be realized. Once a year, generally in April, near the middle of the Fund’s fiscal year, there is a major rebalancing that not only evaluates all the holdings in the portfolio but also seeks to identify new investments that have become attractive based on Manning & Napier’s screening criteria.As part of the rebalancing process, all securities listed on major U.S. exchanges are screened using a quantitative discipline that focuses on four key criteria that Manning & Napier believes are good indicators of value: 1) high free cash flow yield; 2) dividend yield above the average of the S&P 500; 3) good solvency, with low estimated bankruptcy risk; and 4) adequate capitalization for consistent liquidity.This process generally produces 100 to 150 names that become candidates for inclusion in the Fund’s portfolio.This process is useful in identifying emerging opportunities; Manning & Napier has found that, over time, the market begins to recognize the qualities of these stocks, and their valuations begin to rise. In the course of the rebalancing, companies in the portfolio that no longer meet the valuation criteria described previously are generally eliminated and replaced with other companies that meet the criteria described by these screens.The portfolio is monitored on a continuous basis and changes are made as necessary to ensure that all holdings are consistent with Manning & Napier’s definition of value.The result of this process is that most of the changes in the Annual Report l October 31, 2010 l 5 DCS l Claymore Dividend & Income Fund l Questions & Answers continued portfolio take place at the time of rebalancing, although continuous analysis may result in modest changes throughout the year. The strategy for the fixed income portion of the portfolio, which is approximately 20% of the Fund’s total assets, is a bottom-up, fundamentally-driven approach that seeks to invest in high quality companies that generate good cash flow and that Manning & Napier feels have good prospects. Bond investments may include securities with yields that seem high relative to their prospects, often because the issuing companies are out of favor. In the fixed income portion of the portfolio, various sectors, such as treasury securities, corporate bonds, mortgage-backed securities, and non-U.S. based bonds will be emphasized, depending on the relative value offered by each. In selecting bonds, the research of Manning & Napier’s 30-plus team of industry specialists is a significant factor, as they use their disciplined approach to evaluate company and industry fundamentals to assist the credit analysts in identifying companies that meet the value-oriented total return criteria for selecting bond investments.The goal is always to generate an attractive level of income, while taking only the level of risk that is warranted by the expected return. 2. Please tell us about the economic and market environment over the last 12 months. The U.S. economy appears to be stuck in a slow growth mode, held back in large part by the related problems of high unemployment and ongoing weakness in consumer spending. Consumers continue to rebuild their balance sheets as they struggle to get out from under the debt overhang (largely housing related) of the past decade. Ongoing weakness in the labor and housing markets likely will make this process a protracted one. Following the expiration of tax credits for home buyers earlier this year, home sales have fallen drastically.While there have been tentative signs that the housing industry could be stabilizing, home sales remain at very low levels by historical standards, and the amount of supply on the market continues to exceed demand. Contributing to the problems in consumer spending, the job market has been another drag on the economy.Although the October report on nonfarm payroll employment showed an increase, the unemployment rate remained unchanged at 9.6%. Financially strapped state and local governments continue to shed jobs, even as the private sector makes modest additions to its work force.While the market may react favorably to individual above-expectations economic data releases, it is important to note that the underlying economy is unlikely to show strong growth until consumers make more progress in paying down their large amounts of debt and experience a meaningful improvement in the labor market. In the coming quarters, year-over-year comparisons in economic growth will be versus periods supported by significant government spending, which means that it will be even harder to show real growth. On balance, there is considerable pressure keeping overall economic growth in check.Worldwide, although there are some pockets of opportunity, many developed nations are facing problems similar to those in the U.S. The equity market was rather volatile over this period, as might be expected during a time of economic uncertainty. Equities generally moved up from November 2009 through April 2010, then dropped sharply in May and were generally weak during the summer before rallying in September and October. For the 12 months ended October 31, 2010, the S&P 500 Index, which is generally regarded as a good indicator of the broad U.S. stock market, returned 16.52%. Return of the Russell 1000Value Index, which is the Fund’s main benchmark, was 15.71%. Credit markets strengthened in an environment of very low interest rates.There was considerable investor interest in the fixed income market.The increase in demand drove yields lower and bond prices higher. Returns from high-yield bonds were much greater than those for investment-grade bonds, as investors reached farther out on the risk spectrum in search of higher yields.The return of the Barclays U.S.Aggregate Bond Index (the “Barclays Aggregate”), which measures the return of the U.S. bond market as a whole, was 8.01%. Return of the Barclays US Corporate HighYield Index, which measures performance of the high-yield bond market, was 19.35% for the 12 months ended October 31, 2010. 3. How did the Fund perform in this environment? All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the 12-month period ended October 31, 2010, the Fund generated a total return based on market price of 8.45% and a return of 18.01% based on NAV.As of October 31, 2010, the Fund’s market price of $14.86 represented a discount of 12.17% to NAV of $16.92.As of October 31, 2009, the Fund’s market price of $14.25 represented a discount of 4.10% to NAV of $14.86. The market value of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV.The current discount to NAV provides an opportunity for investors to purchase shares of the Fund at prices below the market value of the securities in the underlying portfolio. The Fund performed quite well for the fiscal year ended October 31, 2010.The first half of the Fund’s fiscal year, from November 1, 2009 through April 30, 2010, was a challenging period for the Fund’s style of investing. In general, lower quality stocks, based on criteria such as Standard & Poor’s ratings for earnings growth and stability, performed better than higher quality issues.Also, stocks with lower dividend yields performed better than higher-yielding stocks. In the second half of the year, the focus shifted to high 6 l Annual Report l October 31, 2010 DCS l Claymore Dividend & Income Fund l Questions & Answers continued quality issues with sustainable free cash flow.Accordingly, the Fund performed very well during the six-month period ended October 31, 2010, more than making up for its modest underperformance relative to the benchmark over the previous six months. For the 12-month period, the Fund’s return based on NAV surpassed that of the Fund’s blended benchmark of 80% Russell 1000Value Index and 20% Barclays Capital Aggregate Index by more than two percentage points.The blended benchmark returned 14.46% while the Fund’s return based on NAV was 18.01%. 4. What were the major investment decisions that affected the Fund’s performance over this 12-month period? Several of the Fund’s largest positions contributed significantly to the Fund’s strong performance, both on an absolute basis and relative to the benchmark.These include quick service restaurant operator McDonald’s Corp.; Philip Morris International, Inc., a leading international tobacco company; and Conoco Phillips, an integrated international oil company (2.0%, 2.0% and 2.1%, respectively, of long-term investments at period end). Holdings that detracted from performance include Nokia OYJ, a producer and marketer of mobile communication devices (0.5% of long-term investments at period end) and BP PLC (not held in the portfolio at period end), which was eliminated from the portfolio after the company announced the indefinite suspension of its dividend. Some of the Fund’s pharmaceutical holdings, including Johnson & Johnson and Pfizer, Inc. (3.2% and 2.9%, respectively, of long-term investments at period end) had positive returns, but detracted from performance relative to the benchmark because they were up less than the benchmark. The Fixed Income portion of the portfolio outperformed the Barclays Aggregate due to the portfolio’s higher exposure to corporate bonds, including high-yield bonds.As mentioned earlier, credit markets strengthened over the period. Corporate yield spreads continued to contract as investor risk appetite increased and alternative fixed income sectors, such as U.S. Treasury and agency securities and mortgages, offered little yield. 5. What changes were made in the April portfolio rebalance? The most notable change was a reduction in the weight of the materials sector, which was reduced from approximately 8% at the end of March to approximately 3% at the end of April and about the same at the end of the fiscal year.This change was made because several fairly large holdings experienced significant appreciation in the first half of the fiscal year, contributing to the Fund’s performance. Manning & Napier believes that these stocks moved up in anticipation of increasing demand as world economies improve, although there is some doubt about whether that demand will be sustainable. The Fund’s position in the consumer staples sector was increased, with the addition of retailer Wal-Mart Stores, Inc. (2.3% of long-term investments at period end) and The Procter & Gamble Co. (2.5% of long-term investments at period end), which produces and markets branded consumer packaged goods. Both of these are high quality companies with good dividend yields and strong free cash flow. Because the Fund’s holdings are weighted using a market capitalization based approach, and these are very large companies, these additions account for a significant portion of the increase in the consumer staples sector, which represented approximately 22% of long-term investments as of October 31, 2010, up from approximately 15% a year earlier. The U.S. versus international positioning was not changed significantly during the period.Approximately 21% of total investments are in companies headquartered outside the U.S., mainly in developed markets. In addition, the Fund gains international exposure through investments in U.S. companies with significant international operations. No major changes were made in the fixed income portion of the portfolio, which remains at approximately 18% of total invest-ments.The cash flow from bond coupons was reinvested in a few high yield and investment-grade corporate bonds; the proportion of high yield and investment-grade corporate bonds was maintained essentially stable. 6. Please discuss the Fund’s leverage strategy and how it has affected performance. The Fund utilizes leverage (borrowing) as part of its investment strategy, to finance the purchase of additional securities that provide increased income and potentially greater appreciation potential to common shareholders than could be achieved from an unleveraged portfolio. During the 12 months ended October 31, 2010, the leverage contributed to performance, since the portfolio’s return was greater than the cost of leverage. As of October 31, 2010, the Fund’s outstanding leverage was $33 million of debt via the credit facility through BNP Paribas, a leading European bank. Of course, leverage as a percentage of total assets has dropped somewhat over the period, as positive returns resulted in an increase in assets. The Fund’s leverage strategy is to adjust the amount of leverage based on the market environment, reducing leverage when there appears to be greater risk in the market and increasing leverage when appropriate to take advantage of attractive investment opportunities in weaker markets. There is no guarantee that the Fund’s leverage strategy will be successful, and the Fund’s use of leverage may cause the Fund’s Annual Report l October 31, 2010 l 7 DCS l Claymore Dividend & Income Fund l Questions & Answers continued NAV and market price of common shares to be more volatile and can magnify the effect of any losses. 7. What is the outlook for the economy and the securities markets in the coming months? In a subdued growth environment, Manning & Napier believes that it is especially important to differentiate the winners from the losers.Through a disciplined investment process, the firm continues to identify companies trading at discounts to their fair value. In general, it appears that equity markets are fairly valued and that equities present better opportunities at present than bonds. With the expectation of continued modest growth in the economies of most developed nations, Manning & Napier believes that some of the most rewarding investments are likely to be in good quality companies that derive a significant portion of their revenue from exports to the growth areas of the world. Most of the best performing holdings in recent months were companies with considerable international exposure, and Manning & Napier believes that this is likely to be the case in the months ahead. Solid names with exposure to healthy world consumer markets, such as The Coca-Cola Co., a diversified global beverage company (3.5% of long-term investments at period end), and The Proctor & Gamble Co., a diversified consumer products company (2.5% of long-term investments at period end), appear quite promising. Index Definitions: Indices are unmanaged and it is not possible to invest directly in an index. S&P 500 Index is a capitalization-weighted index of 500 stocks.The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Russell 1000 Value Index measures performance of companies with lower price-to-book ratios and lower forecasted growth values than the overall market. The Barclays Capital US Aggregate Bond Index covers the U.S. dollar-denominated, investment-grade, fixed rate, taxable bond market of SEC-registered securities. The Index includes bonds from the Treasury, government-related, corporate, mortgage-backed securities (agency fixed-rate and hybrid ARM passthroughs), asset-backed securities and collateralized mortgage-backed securities sectors. The Barclays US Corporate HighYield Index is a commonly used benchmark index for high yield corporate bonds. It is a measure of the broad high yield market. DCS Risks and Other Considerations The views expressed in this report reflect those of the Portfolio Managers and Guggenheim Funds only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind.The material may also contain forward-looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. Past performance does not guarantee future results. Not a Complete Investment Program.The Fund is intended for investors seeking a high level of current income and capital appreciation over the long term.The Fund is not meant to provide a vehicle for those who wish to play short-term swings in the stock market. An investment in the Common Shares of the Fund should not be considered a complete investment program. Each Common Shareholder should take into account the Fund’s investment objectives as well as the Common Shareholder’s other investments when considering an investment in the Fund. Equity Risk. Substantially all of the Fund’s assets will be invested in common stocks and preferred equity securities, and therefore a principal risk of investing in the Fund is equity risk. Equity risk is the risk that securities held by the Fund will fall due to general market or economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, and the particular circumstances and performance of particular companies whose securities the Fund holds. For example, an adverse event, such as an unfavorable earnings report, may depress the value of equity securities of an issuer held by the Fund; the price of common stock of an issuer may be particularly sensitive to general movements in the stock market; or a drop in the stock market may depress the price of most or all of the common stocks and other equity securities held by the Fund. In addition, common stock of an issuer in the Fund’s portfolio may decline in price if the issuer fails to make anticipated dividend payments because, among other reasons, the issuer of the security experiences a decline in its financial condition. Common equity securities in which the Fund will invest are structurally subordinated to preferred stocks, bonds and other debt instruments in a company’s capital structure, in terms of priority to corporate income, and therefore will be subject to greater dividend risk than preferred stocks or debt instruments of such issuers. In addition, while broad market measures of commons stocks have historically generated higher average returns than fixed income securities, common stocks have also experienced significantly more volatility in those returns. Preferred Securities Risk.There are special risks associated with investing in preferred securities, including: Deferral. Preferred securities may include provisions that permit the issuer, at its discretion, to defer distributions for a stated period without any adverse consequences to the issuer. If the Fund owns a preferred security that is deferring its distributions, the Fund may be required to report income for tax purposes although it has not yet received such income. Non-Cumulative Dividends. Some preferred stocks are non-cumulative, meaning that the dividends do not accumulate and need not ever be paid. A portion of the portfolio may include investments in non-cumulative preferred securities, whereby the issuer does not have an obligation to make up any arrearages to its shareholders. Should an issuer of a non-cumulative preferred stock held by the Fund determine not to pay dividends on such stock, the amount of dividends the Fund pays may be adversely affected. There is no assurance that dividends or distributions on non-cumulative preferred stocks in which the Fund invests will be declared or otherwise made payable. Subordination. Preferred securities are subordinated to bonds and other debt instruments in a company’s capital structure in terms of priority to corporate income and liquidation payments, and therefore will be subject to greater credit risk than more senior debt instruments. Liquidity. Preferred securities may be substantially less liquid than many other securities, such as common stocks or U.S. government securities. LimitedVoting Rights. Generally, 8 l Annual Report l October 31, 2010 DCS l Claymore Dividend & Income Fund l Questions & Answers continued preferred security holders (such as the Fund) have no voting rights with respect to the issuing company unless preferred dividends have been in arrears for a specified number of periods, at which time the preferred security holders may have the right to elect a number of directors to the issuer’s board. Generally, once all the arrearages have been paid, the preferred security holders no longer have voting rights. Special Redemption Rights. In certain varying circumstances, an issuer of preferred securities may redeem the securities prior to a specified date. For instance, for certain types of preferred securities, a redemption may be triggered by a change in federal income tax or securities laws. As with call provisions, a redemption by the issuer may negatively impact the return of the security held by the Fund. Income Risk. The income Common Shareholders receive from the Fund is based primarily on the dividends and interest it earns from its investments, which can vary widely over the short- and long term. If prevailing market interest rates drop, distribution rates of the Fund’s portfolio holdings of preferred securities and debt securities may decline which then may adversely affect the Fund’s distributions on Common Shares as well. The Fund’s income also would likely be affected adversely when prevailing short-term interest rates increase and the Fund is utilizing Financial Leverage. “Value Investing” Risk. The Fund focuses its investments on dividend paying or other income producing securities that the Investment Manager believes are undervalued or inexpensive relative to other investments. These types of securities may present risks in addition to the general risks associated with investing in securities. These securities generally are selected on the basis of an issuer’s fundamentals relative to current market price. Such securities are subject to the risk of misestimation of certain fundamental factors. In addition, during certain time periods market dynamics may strongly favor ‘’growth’’ securities of issuers that do not display strong fundamentals relative to market price based upon positive price momentum and other factors. Disciplined adherence to a‘’value’’investment mandate during such periods can result in significant underperformance relative to overall market indices and other managed investment vehicles that pursue growth style investments and/or flexible style mandates. Interest Rate Risk. Interest rate risk is the risk that fixed income securities such as preferred and debt securities will decline in value because of changes in market interest rates. When market interest rates rise, the market value of such securities generally will fall.The Fund’s investment in such securities means that the net asset value and market price of the Common Shares will tend to decline if market interest rates rise. During periods of declining interest rates, the issuer of a security may exercise its option to prepay principal earlier than scheduled, forcing the Fund to reinvest in lower yielding securities. This is known as call or prepayment risk. Preferred and debt securities frequently have call features that allow the issuer to repurchase the security prior to its stated maturity. An issuer may redeem such a security if the issuer can refinance it at a lower cost due to declining interest rates or an improvement in the credit standing of the issuer. During periods of rising interest rates, the average life of certain types of securities may be extended because of slower than expected principal payments. This may lock in a below market interest rate, increase the security’s duration and reduce the value of the security. This is known as extension risk. In typical interest rate environments, prices of fixed income securities with longer maturities generally fluctuate more in response to changes in interest rates than do the prices of fixed income securities with shorter-term maturities. Because the Fund may invest a portion of its assets in fixed-income securities without regard to their maturities, to the extent the Fund invests in fixed income securities with longer maturities, the net asset value and market price of the Common Shares would fluctuate more in response to changes in interest rates than if the Fund were to invest such portion of its assets in shorter-term fixed income securities. Market interest rates for investment grade fixed income securities in which the Fund may invest have recently declined significantly below the recent historical average rates for such securities. This decline may have increased the risk that these rates will rise in the future (which would cause the value of the Fund’s net assets to decline) and the degree to which asset values may decline in such events. Inflation Risk. Inflation risk is the risk that the value of assets or income from investments will be worth less in the future as inflation decreases the value of money. As inflation increases, the real value of the Common Shares and distributions thereon can decline. In addition, during any periods of rising inflation, the interest or dividend rates payable by the Fund on any Financial Leverage the Fund may have issued would likely increase, which would tend to further returns to holders of Common Shares. Lower Grade Securities. The Fund may invest up to 10% of its total assets in noncon-vertible fixed income securities of below investment grade quality. The prices of these lower grade securities are more sensitive to negative developments, such as a decline in the issuer’s revenues or a general economic downturn, than are the prices of higher-grade securities. Securities of below investment grade quality are predominantly speculative with respect to the issuer’s capacity to pay interest and repay principal when due and therefore involve a greater risk of default and are commonly referred to as“junk bonds”. Foreign Securities.The Fund may invest in U.S. dollar-denominated securities of foreign issuers, including, but not limited to American Depositary Receipts (“ADRs”). The prices of such U.S. dollar-denominated securities of foreign issuers may be affected by factors not present with securities traded in the U.S. markets, including, political and economic conditions, less stringent regulation and higher volatility. As a result, such securities may be less liquid and more volatile than U.S. securities. Derivatives Risk.The Fund may participate in certain derivative transactions, such as futures contracts, options or swap transactions. Such transactions entail certain execution, market, liquidity, hedging and tax risks. Participation in these markets involves investment risks and transaction costs to which the Fund would not be subject absent the use of these strategies. If the Investment Manager’s prediction of movements in the direction of the securities and interest rate markets is inaccurate, the consequences to the Fund may leave the Fund in a worse position than if it had not used such strategies. Illiquid Securities Risk. The Fund may invest in securities for which there is no readily available trading market or that are otherwise illiquid. It may be difficult to sell such securities at a price representing the fair value and, where registration of such securities is required, a considerable period may elapse between a decision to sell the securities and the time when the Fund would be permitted to sell. Fund Distribution Risk. Pursuant to its distribution policy, the Fund intends to make regular quarterly distributions on its Common Shares. In order to make such distributions, the Fund may have to sell a portion of its investment portfolio at a time when independent investment judgment may not dictate such action. In addition, the Fund’s ability to make distributions more frequently than annually from any net realized capital gains by the Fund is subject to the Fund obtaining exemptive relief from the Securities and Exchange Commission, which cannot be assured.To the extent the total quarterly distributions for a year exceed the Fund’s net investment company income and net realized capital gain for that year, the excess will generally constitute a return of the Fund’s capital to its Common Shareholders. Such return of capital distributions generally are tax-free up to the amount of a Common Shareholder’s tax basis in the Common Shares (generally, the amount paid for the Common Shares). In addition, such excess distributions will decrease the Fund’s total assets and may increase the Fund’s expense ratio. Market Discount Risk. Whether investors will realize gains or losses upon the sale of Common Shares of the Fund will depend upon the market price of the Common Shares at the time of sale, which may be less or more than the Fund’s net asset value per Common Share. Since the market price of the Common Shares will be affected by such factors as the relative demand Annual Report l October 31, 2010 l 9 DCS l Claymore Dividend & Income Fund l Questions & Answers continued for and supply of the Common Shares in the market, general market and economic conditions and other factors beyond the control of the Fund, the Fund cannot predict whether the Common Shares will trade at, below or above net asset value or at, below or above the public offering price. Shares of closed-end funds often trade at a discount to their net asset values and the Fund’s Common Shares may trade at such a discount. This risk may be greater for investors expecting to sell their Common Shares of the Fund soon after completion of the public offering. The Common Shares of the Fund were designed primarily for long-term investors, and investors in the Common Shares should not view the Fund as a vehicle for trading purposes. Industry Concentration Risk.The Fund may invest up to 25% of its total assets in the securities of companies principally engaged in a single industry. In the event the Fund makes substantial investments in a single industry, the Fund would become more susceptible to adverse economic or regulatory occurrences affecting that industry. Other Investment Companies. The Fund may invest up to 10% of the Fund’s total assets in securities of other open- or closed-end investment companies that invest primarily in securities of the types in which the Fund may invest directly.The Fund expects that these investments will be primarily in exchange traded funds. As a stockholder in an investment company, the Fund will bear its ratable share of that investment company’s expenses, and would remain subject to payment of the Fund’s investment management fees with respect to the assets so invested. Common Shareholders would therefore be subject to duplicative expenses to the extent the Fund invests in other investment companies. In addition, the securities of other investment companies may also be leveraged and will therefore be subject to the same leverage risks. Non-Diversified Status.The Fund is classified as a“non-diversified”investment company under the 1940 Act, which means the Fund is not limited by the 1940 Act in the proportion of its assets that may be invested in the securities of a single issuer. As a non-diversified investment company, the Fund may invest in the securities of individual issuers to a greater degree than a diversified investment company. However, the Fund intends to conduct its operations so as to qualify as a regulated investment company for purposes of the Code, which generally will relieve the Fund of any liability for U.S. federal income tax to the extent its earnings are distributed to shareholders. To so qualify, among other requirements, the Fund must comply with the diversification requirements of the Code applicable to regulated investment companies. See“Federal Income Taxes.” Because the Fund, as a non-diversified investment company, may invest in a smaller number of individual issuers than a diversified investment company, the Fund may be more vulnerable to events affecting a single issuer and therefore, subject to greater volatility than a fund that is more broadly diversified. Accordingly, an investment in the Fund may present greater risk to an investor than an investment in a diversified company. Financial Leverage. Although the use of Financial Leverage by the Fund may create an opportunity for increased net income and capital appreciation for the Common Shares, it also results in additional risks and can magnify the effect of any losses. If the income and gains earned on securities purchased with Financial Leverage proceeds are greater than the cost of Financial Leverage, the Fund’s return will be greater than if Financial Leverage had not been used. Conversely, if the income or gain from the securities purchased with such proceeds does not cover the cost of Financial Leverage, the return to the Fund will be less than if Financial Leverage had not been used.There is no assurance that a leveraging strategy will be successful. Financial Leverage involves risks and special considerations for shareholders including: • the likelihood of greater volatility of net asset value and market price of and dividends on the Common Shares than a comparable portfolio without leverage; • the risk that fluctuations in interest rates on borrowings and short-term debt or in the dividend rates on any Financial Leverage that the Fund must pay will reduce the return to the holders of Common Shares; and • the effect of Financial Leverage in a declining market, which is likely to cause a greater decline in the net asset value of the Common Shares than if the Fund were not leveraged, which may result in a greater decline in the market price of the Common Shares. It is also possible that the Fund will be required to sell assets, possibly at a loss, in order to redeem or meet payment obligations on any leverage. Such a sale would reduce the Fund’s net asset value and also make it difficult for the net asset value to recover. The Fund in its best judgment nevertheless may determine to continue to use Financial Leverage if it expects that the benefits to the Fund’s shareholders of maintaining the leveraged position will out-weigh the current reduced return. The Fund’s use of Financial Leverage may also impair the ability of the Fund to maintain its qualification for federal income tax purposes as a regulated investment company. Management Risk.The Investment Manager, in acting as investment manager of the Fund’s portfolio securities, will apply investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. Recent Market Developments. Following the worldwide market turmoil experienced in late 2008, governmental and regulatory bodies have taken action in an attempt to stabilize the financial markets. It is unclear what effect these programs, and their eventual termination, may have on the markets for credit securities in which the fund may invest over the near- and long-term. Such programs may have positive or negative effects on the liquidity, valuation and performance of the Fund’s portfolio holdings. Legislation Risk. Legislation may be enacted that could negatively affect the assets of the Fund or the issuers of such assets. Legislation or regulation may also change the way in which the Fund itself is regulated. Market Disruption and Geopolitical Risk.Terrorist attacks, the war in Iraq and its aftermath and other geopolitical events around the world have led to, and may in the future lead to, increased short-term market volatility and may have long-term effects on the U.S. and world economies and markets and may cause further economic uncertainties or deterioration in the U.S. and worldwide. Similar events in the future or other disruptions of financial markets could affect interest rates, securities exchanges, auctions, secondary trading, rating, credit risk, inflation and other factors relating to the Common Shares. Anti-takeover Provisions. The Fund’s Governing Documents include provisions that could limit the ability of other entities or persons to acquire control of the Fund or convert the Fund to an open-end fund. Please see www.guggenheimfunds.com/dcs for a more detailed discussion about Fund risks and considerations. 10 l Annual Report l October 31, 2010 DCS l Claymore Dividend & Income Fund Fund Summary | As of October 31, 2010 (unaudited) Fund Statistics Share Price Common Share Net Asset Value Premium/Discount to NAV -12.17% Net Assets Applicable to Common Shares ($000) Total Returns (Inception 1/27/04) Market NAV One Year 8.45% 18.01% Three Year - average annual -42.78% -43.90% Five Year - average annual -25.50% -26.22% Since Inception - average annual -19.45% -18.04% % of Long-Term Sector Breakdown* Investments Consumer Staples 21.8% Health Care 19.3% Energy 14.0% Industrials 11.3% Financials 9.6% Consumer Discretionary 9.3% Information Technology 7.3% Materials 2.9% Telecommunication Services 2.4% Utilities 2.1% % of Long-Term Country Breakdown Investments United States 79.2% United Kingdom 6.2% France 2.9% Taiwan 1.7% Japan 1.0% Switzerland 1.0% Canada 1.0% Norway 0.9% Spain 0.7% Finland 0.5% Netherlands 0.5% Zambia 0.5% Bermuda 0.5% Sweden 0.5% Chile 0.4% Luxembourg 0.4% Ireland 0.4% South Korea 0.3% Germany 0.3% Mexico 0.2% Brazil 0.2% Philippines 0.2% Israel 0.2% Belgium 0.1% New Zealand 0.1% Hungary 0.1% Past performance does not guarantee future results. All portfolio data is subject to change daily. For more current information, please visit www.guggenheimfunds.com/dcs. The above summaries are provided for informational purposes only and should not be viewed as recommendations. * Securities are classified by sectors that represent broad groupings of related industries % of Long-Term Top Ten Issuers Investments Coca-Cola Co. (The) 3.5% Chevron Corp. 3.3% Johnson & Johnson 3.2% Pfizer, Inc. 2.9% Total SA, ADR (France) 2.9% Intel Corp. 2.8% PepsiCo, Inc. 2.8% GlaxoSmithKline PLC, ADR (United Kingdom) 2.7% Procter & Gamble Co. (The) 2.5% Merck & Co., Inc. 2.4% Annual Report l October 31, 2010 l 11 DCS l Claymore Dividend & Income Fund Portfolio of Investments | October 31, 2010 Number of Shares Value Total Long-Term Investments - 134.8% Common Stocks - 109.0% Consumer Discretionary - 8.3% Darden Restaurants, Inc. $ 99,922 Garmin Ltd. (Switzerland) Genuine Parts Co. Hasbro, Inc. Home Depot, Inc. (a) Leggett & Platt, Inc. Limited Brands, Inc. Mattel, Inc. McDonald’s Corp. (a) McGraw-Hill Cos., Inc. (The) Omnicom Group, Inc. Pearson PLC, ADR (United Kingdom) (a) Thomson Reuters Corp. (Canada) (a) Tupperware Brands Corp. VF Corp. Whirlpool Corp. Yum! Brands, Inc. Consumer Staples - 29.3% Altria Group, Inc. (a) Archer-Daniels-Midland Co. Avon Products, Inc. Brown-Forman Corp. - Class B Campbell Soup Co. Coca-Cola Co. (The) (a) Colgate-Palmolive Co. (a) Delhaize Group SA, ADR (Belgium) Diageo PLC, ADR (United Kingdom) (a) Emotelladora Andina SA, ADR - Class B (Chile) General Mills, Inc. Hershey Co. (The) HJ Heinz Co. Hormel Foods Corp. JM Smucker Co. (The) Kellogg Co. (a) Kimberly-Clark Corp. (a) Kraft Foods, Inc. - Class A (a) Lorillard, Inc. McCormick & Co., Inc. Molson Coors Brewing Co. - Class B PepsiCo, Inc. (a) Philip Morris International, Inc. (a) Procter & Gamble Co. (The) (a) Number of Shares Value Consumer Staples (continued) Reynolds American, Inc. $ 286,988 Sara Lee Corp. (a) Sysco Corp. (a) Wal-Mart Stores, Inc. (a) Energy - 17.5% Chevron Corp. (a) ConocoPhillips (a) Exxon Mobil Corp. (a) Repsol YPF SA, ADR (Spain) (a) Sasol Ltd., ADR (South Africa) (a) Statoil ASA, ADR (Norway) (a) Tenaris SA, ADR (Luxembourg) (a) Total SA, ADR (France) (a) Financials - 0.8% Eaton Vance Corp. Federated Investors, Inc. - Class B Marsh & McLennan Cos., Inc. (a) Plum Creek Timber Co., Inc. - REIT Waddell & Reed Financial, Inc. - Class A Health Care - 24.0% Abbott Laboratories (a) AstraZeneca PLC, ADR (United Kingdom) (a) Baxter International, Inc. Becton Dickinson and Co. Bristol-Myers Squibb Co. (a) Eli Lilly & Co. (a) Fresenius Medical Care AG & Co. KGaA, ADR (Germany) GlaxoSmithKline PLC, ADR (United Kingdom) (a) Johnson & Johnson (a) Merck & Co., Inc. (a) Pfizer, Inc. (a) Pharmaceutical Product Development, Inc. Teleflex, Inc. Valeant Pharmaceuticals International, Inc. (Canada) Industrials - 11.8% 3M Co. (a) ABB Ltd., ADR (Switzerland) (a) Avery Dennison Corp. Cooper Industries PLC (Ireland) Dover Corp. Dun & Bradstreet Corp. See notes to financial statements. 12 l Annual Report l October 31, 2010 DCS l Claymore Dividend & Income Fund l Portfolio of Investments continued Number of Shares Value Industrials (continued) Elbit Systems Ltd. (Israel) $ 35,726 Emerson Electric Co. (a) General Dynamics Corp. Honeywell International, Inc. (a) Hubbell, Inc. - Class B Illinois Tool Works, Inc. (a) ITT Corp. Koninklijke Philips Electronics NV (Netherlands) (a) Lockheed Martin Corp. Masco Corp. Northrop Grumman Corp. Pentair, Inc. Pitney Bowes, Inc. Raytheon Co. RR Donnelley & Sons Co. Snap-On, Inc. Tyco International Ltd. (Switzerland) United Technologies Corp. (a) Waste Management, Inc. (a) Information Technology - 9.1% Automatic Data Processing, Inc. (a) Broadridge Financial Solutions, Inc. Harris Corp. Intel Corp. (a) Konami Corp., ADR (Japan) Linear Technology Corp. National Semiconductor Corp. Nokia OYJ, ADR (Finland) (a) Paychex, Inc. Taiwan Semiconductor Manufacturing Co. Ltd., ADR (Taiwan) (a) Telefonaktiebolaget LM Ericsson, ADR (Sweden) (a) Texas Instruments, Inc. (a) Materials - 2.9% Bemis Co., Inc. Compass Minerals International, Inc. CRH PLC, ADR (Ireland) (a) EI Du Pont de Nemours & Co. (a) Greif, Inc. - Class A International Flavors & Fragrances, Inc. MeadWestvaco Corp. Packaging Corp. of America PPG Industries, Inc. RPM International, Inc. Number of Shares Value Materials (continued) Sealed Air Corp. $ 56,856 Sherwin-Williams Co. (The) Sonoco Products Co. Valspar Corp. Telecommunication Services - 3.3% Cellcom Israel Ltd. (Israel) Chunghwa Telecom Co. Ltd., ADR (Taiwan) (a) Magyar Telekom Telecommunications PLC, ADR (Hungary) NTT DoCoMo, Inc., ADR (Japan) (a) Partner Communications Co. Ltd., ADR (Israel) Philippine Long Distance Telephone Co., ADR (Philippines) Rogers Communications, Inc. - Class B (Canada) Telecom Corp. of New Zealand Ltd., ADR (New Zealand) Telefonos de Mexico SAB de CV, ADR (Mexico) (a) Utilities - 2.0% Cia de Saneamento Basico do Estado de Sao Paulo, ADR (Brazil) Cia Energetica de Minas Gerais, ADR (Brazil) DPL, Inc. Empresa Nacional de Electricidad SA, ADR (Chile) Enersis SA, ADR (Chile) Exelon Corp. (a) Public Service Enterprise Group, Inc. (a) UGI Corp. Total Common Stocks - 109.0% (Cost $78,567,612) Convertible Preferred Stocks - 0.8% Financials - 0.8% Fannie Mae, 5.375% (Cost $33,154,000) Principal Optional Amount Call Provisions Value Corporate Bonds - 24.7% Consumer Discretionary - 4.3% $ 400,000 British Sky Broadcasting Group PLC, BBB+, 9.500%, 11/15/18 (United Kingdom) (b) N/A Comcast Corp., BBB+, 6.550%, 7/1/39 N/A Fortune Brands, Inc., BBB-, 6.625%, 7/15/28 N/A Home Depot, Inc., BBB+, 5.875%, 12/16/36 N/A International Game Technology, BBB, 7.500%, 6/15/19 N/A Kohl’s Corp., BBB+, 6.875%, 12/15/37 N/A Time Warner, Inc., BBB, 7.700%, 5/1/32 N/A See notes to financial statements. Annual Report l October 31, 2010 l 13 DCS l Claymore Dividend & Income Fund l Portfolio of Investments continued Principal Optional Amount Call Provisions Value Consumer Discretionary (continued) $ 397,000 Walt Disney Co. (The), A, 7.000%, 3/1/32 (a) N/A $ 503,321 Energy - 1.2% Anadarko Petroleum Corp., BBB-, 8.700%, 3/15/19 N/A Weatherford International Ltd., BBB, 9.625%, 3/1/19 (Bermuda) (a) N/A Financials - 11.1% American Express Co., BB, 6.800%, 9/1/66 (c) 9/1/16 @ 100.00 American Express Co., BBB+, 8.125%, 5/20/19 (a) N/A American International Group, Inc., A-, 5.375%, 10/18/11 N/A AvalonBay Communities, Inc., BBB+, 6.100%, 3/15/20 N/A Bank of America Corp., BB, 8.000% (c) (d) 1/30/18 @ 100.00 Boston Properties LP, A-, 5.875%, 10/15/19 N/A Camden Property Trust, BBB, 5.700%, 5/15/17 N/A Caterpillar Financial Services Corp., A, 7.150%, 2/15/19 N/A Citigroup, Inc., A, 8.500%, 5/22/19 N/A Coffeyville Resources LLC/Coffeyville Finance, Inc., BB-, 9.000%, 4/1/15 (b) 4/1/12 @ 106.75 Credit Acceptance Corp., BB, 9.125%, 2/1/17 (b) 2/1/14 @ 104.563 Fidelity National Financial, Inc., BBB-, 6.600%, 5/15/17 N/A GE Capital Trust I, A+, 6.375%, 11/15/67 (c) 11/15/17 @ 100.00 General Electric Capital Corp., AA+, 6.750%, 3/15/32 N/A Goldman Sachs Capital II, BBB, 5.793% (c) (d) 6/1/12 @ 100.00 Goldman Sachs Group, Inc. (The), A-, 6.750%, 10/1/2037 N/A HCP, Inc., BBB, 6.700%, 1/30/18 N/A Hughes Network Systems LLC/HNS Finance Corp., B, 9.500%, 4/15/14 12/2/10 @ 104.75 JPMorgan Chase & Co., BBB+, 7.900% (c) (d) 4/30/18 @ 100.00 JPMorgan Chase & Co., A+, 6.300%, 4/23/19 N/A Manufacturers & Traders Trust Co., A-, 6.625%, 12/4/17 N/A Merrill Lynch & Co., Inc., A-, 6.110%, 1/29/37 N/A Morgan Stanley, A, 5.550%, 4/27/17 N/A PNC Bank NA, A, 5.250%, 1/15/17 N/A Reynolds Group Issuer, Inc./Reynolds Group Issuer LLC, B-, 8.500%, 5/15/18 (b) 5/15/14 @ 104.25 Simon Property Group LP, A-, 10.350%, 4/1/19 N/A Wells Fargo & Co., A-, 7.980% (c) (d) 3/15/18 @ 100.00 Principal Optional Amount Call Provisions Value Health Care - 2.1% $ 399,000 Aetna, Inc., A-, 6.750%, 12/15/37 N/A $ 452,308 Alere, Inc., B-, 9.000%, 5/15/16 5/15/13 @ 104.50 UnitedHealth Group, Inc., A-, 6.500%, 6/15/37 N/A WellPoint, Inc., A-, 5.950%, 12/15/34 N/A Industrials - 3.5% CSX Corp., BBB-, 6.000%, 10/1/36 N/A Delta Air Lines, Inc., BB-, 9.500%, 9/15/14 (b) 9/15/11 @ 107.125 FedEx Corp., BBB, 8.000%, 1/15/19 (a) N/A MagnaChip Semiconductor SA/MagnaChip Semiconductor Finance Co., B+, 10.500%, 4/15/18 (South Korea) (b) 4/15/14 @ 105.25 Southwest Airlines Co., BBB, 5.125%, 3/1/17 N/A Textron, Inc., BBB-, 7.250%, 10/1/19 N/A Waste Management, Inc., BBB, 7.375%, 3/11/19 (a) N/A Information Technology - 0.7% Corning, Inc., BBB+, 6.625%, 5/15/19 N/A Oracle Corp., A, 6.125%, 7/8/39 N/A Materials - 0.9% Alcoa, Inc., BBB-, 6.750%, 7/15/18 N/A International Paper Co., BBB, 7.500%, 8/15/21 N/A Utilities - 0.9% Exelon Generation Co. LLC, BBB, 6.200%, 10/1/17 N/A Southwestern Electric Power Co., BBB, 6.450%, 1/15/19 N/A Total Corporate Bonds - 24.7% (Cost $18,537,586) See notes to financial statements. 14 l Annual Report l October 31, 2010 DCS l Claymore Dividend & Income Fund l Portfolio of Investments continued Number of Shares Value Limited Partnership - 0.3% Real Estate - 0.3% 400,000 Kodiak Funding, LP (e) (Cost $3,508,000) $ 248,000 Total Long-Term Investments - 134.8% (Cost $133,767,198) Short-Term Investments - 3.4% Dreyfus Money Market Bond Fund (Cost $2,836,542) Total Investments - 138.2% (Cost $136,603,740) Other Assets in excess of Liabilities - 0.9% Borrowings - (39.1%) Net Assets Applicable to Common Shares - 100.0% $ 84,492,995 ADR - American Depositary Receipt AG - Stock Corporation ASA - Stock Company KGaA - Limited Partnership LLC - Limited Liability Company LP - Limited Partnership OYJ - Public Traded Company NV - Publicly Limited Liability Corporation PLC - Public Limited Company REIT - Real Estate Investment Trust SA - Corporation SAB de CV - Variable Capital Company (a) All or a portion of these securities were segregated as collateral for the borrowings. As of October 31, 2010, the total amount segregated was $76,826,615. (b) Securities are exempt from registration under Rule 144A of the Securities Act of 1933 These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2010, these securities amounted to 2.8% of net assets applicable to Common Shares. (c) Floating or variable rate security. (d) Perpetual maturity. (e) Security is valued in accordance with Fair Valuation procedures established in good faith by the Board of Trustees. The total market value of such securities is $248,000 which represents 0.3% of Net Assets Applicable to Common Shares. Ratings (unaudited) shown are per Standard & Poor’s; securities classified NR are not rated by Standard & Poor’s. All percentages shown in the Portfolio of Investments are based on Net Assets Applicable to Common Shares unless otherwise noted. See notes to financial statements. Annual Report l October 31, 2010 l 15 DCS l Claymore Dividend & Income Fund Statement of Assets and Liabilities | October 31, 2010 Assets Investments in securities, at value (cost $136,603,740) $ Dividends and interest receivable Cash Other assets Total assets Liabilities Borrowings Advisory fee payable Interest due on borrowings Administrative fee payable Accrued expenses and other liabilities Total liabilities Net Assets Applicable to Common Shareholders $ Composition of Net Assets Applicable to Common Shareholders Common stock, $.01 par value per share; unlimited number of shares authorized, 4,993,991 shares issued and outstanding $ Additional paid-in capital Accumulated net unrealized depreciation on investments ) Accumulated net realized loss on investments, and currency transactions ) Accumulated undistributed net investment income Net Assets Applicable to Common Shareholders $ Net Asset Value Applicable to Common Shareholders (based on 4,993,991 common shares outstanding) $ See notes to financial statements. 16 l Annual Report l October 31, 2010 DCS l Claymore Dividend & Income Fund Statement of Operations | For the year ended October 31, 2010 Investment Income Dividends (net of foreign withholding taxes of $128,400) $ Interest Total income $ Expenses Advisory fee Professional fees Trustees’fees and expenses Printing expenses Fund accounting Administrative fee Custodian fee NYSE listing fee Transfer agent fee Insurance expense Auction agent fee - preferred shares Miscellaneous Interest expense Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, In-kind Transactions and Foreign Currency Transactions Net realized gain (loss) on: Investments In-kind transactions ) Foreign currency transactions 96 Net change in unrealized appreciation on: Investments Foreign currency translation 2 Net gain on investments and foreign currency transactions Net Increase in Net Assets Applicable to Common Shareholders Resulting from Operations Distributions to Preferred Shares from Net investment income ) Net Increase in Net Assets Applicable to Common Shareholders Resulting from Operations $ See notes to financial statements. Annual Report l October 31, 2010 l 17 DCS l Claymore Dividend & Income Fund Statement of Changes in Net Assets Applicable to Common Shareholders | For the For the Year Ended Year Ended October 31, 2010 October 31, 2009 Increase (decrease) in Net Assets Applicable to Common Shareholders Resulting from Operations Net investment income $ $ Net realized loss on investments, in-kind redemptions, futures, options and currency transactions ) ) Net change in unrealized appreciation on investments, futures, options and currency transactions Distributions to Preferred Shareholders from Net investment income ) ) Net increase (decrease) in net assets applicable to common shareholders resulting from operations ) Distributions to Common Shareholders From and in excess of net investment income ) ) Capital Share Transactions Cost of common shares repurchased ) – Total decrease in net assets applicable to common shareholders ) ) Net Assets Beginning of period End of period (including accumulated undistributed net investment income of $418,158 and $1,458,767, respectively) $ $ See notes to financial statements. 18 l Annual Report l October 31, 2010 DCS l Claymore Dividend & Income Fund Statement of Cash Flows | For the year ended October 31, 2010 Cash Flows from Operating Activities: Net increase in net assets resulting from operations $ Adjustments to Reconcile Net Increase in Net Assets Resulting from Operations to Net Cash Used in Operating and Investing Activities: Net change in unrealized appreciation on investments ) Net realized loss on investments Purchase of long-term investments ) Proceeds from sale of long-term investments Amortization of premium and other Net sales of short-term investments Decrease in dividends and interest receivable Increase in other assets ) Decrease in advisory fee payable ) Decrease in dividends payable - preferred shares ) Decrease in administrative fee payable ) Decrease in accrued expenses and other liabilities ) Decrease in interest due on borrowings ) Decrease in due to custodian ) Net Cash Provided by Operating and Investing Activities Cash Flows From Financing Activities: Redemption of auction market preferred shares ) Distributions to preferred shareholders ) Dividends paid to common shareholders ) Proceeds from borrowings Cash payment in connection with common shares tendered for repurchase ) Net Cash Used by Financing Activities ) Net increase in cash Cash at Beginning of Period – Cash at End of Period $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest $ Supplemental Disclosure of Cash Flow of Non-Cash Flow Information: Value of securities transferred in the tender offer $ See notes to financial statements. Annual Report l October 31, 2010 l 19 DCS l Claymore Dividend & Income Fund Financial Highlights | For the For the For the For the For the Per share operating performance for a common share Year Ended Year Ended Year Ended Year Ended Year Ended outstanding throughout the period * October 31, 2010 October 31, 2009 October 31, 2008 October 31, 2007 October 31, 2006 Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) on investments, futures, options and swap transactions ) ) ) Distributions to Preferred Shareholders From net investment income and return of capital (common share equivalent basis) Total from investment operations ) ) Distributions to Common Shareholders From and in excess of net investment income ) ) )(e) ) ) Return of capital – – )(e) – – Total distributions to Common Shareholders ) Net asset value, end of period $ Market value, end of period $ Total investment return (b) Net asset value % )% )% % % Market value % % )% )% % Ratios and supplemental data Net assets, applicable to common shareholders, end of period (thousands) $ Preferred Shares, at liquidation value ($25,000 per share liquidation preference) (thousands) $
